DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikura et al. (US 2018/0181231) in view of Chery et al. (US 6,100,877), and further in view of  Wu et al. (US 2019/0121467).
Regarding claim 1:
Ishikura discloses:
A method, comprising:
analyzing, by a touch device, a signal pattern (blob) comprising a plurality of signals, each signal having an associated intensity and location on the touch device, caused by a conductive shape in proximity to the touch device (paragraph 69);
receiving a communication via capacitive coupling with the conductive shape, the communication indicating that the conductive shape is an eraser type of touch instrument (paragraphs 46, 68 indicate that it is the capacitance that is detected; paragraph 75 shows that the shape indicates that it is the eraser type);1
identifying a portion of displayed content to erase (paragraphs 77-78); and
erasing the identified portion of displayed content in accordance with the classified eraser type of touch instrument (paragraph 78).
Ishikura does not disclose:
(A) “comparing the signal pattern to a plurality of shapes;
“determining that the signal pattern is an eraser signature pattern based at least on a match between the signal pattern and at least one shape of the plurality of shapes; or
(B) wherein the identifying is “based on a variation between the plurality of signal intensities.”
Regarding (A):

So what Ishikura really doesn’t discuss is that there is a “plurality of shapes” that the input pattern is compared to. 
Chery discloses:
that there might be a plurality of erasers with different sizes and shapes (column 60, lines 1-15) and that a communication is compared to them (e.g., column 60, lines 10-35).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Ishikura, as suggested by Chery, comparing the signal pattern to a plurality of shapes;
determining that the signal pattern is an eraser signature pattern based at least on a match between the signal pattern and at least one shape of the plurality of shapes.
	The rationale is as follows:
	Ishikura and Chery are directed to the same field of art.
	Ishikura already analyzes the size and shape of the eraser. Chery simply teaches that there might be a plurality of different erasers and that the specific one should be identified to know how to handle it. One of ordinary skill in the art could have included this with predictable results.
Regarding (B):
	Wu discloses:
	wherein identifying a portion of displayed content to erase is based on a variation between the plurality of signal intensities (paragraphs 37-38).
	It would have been obvious to one of ordinary skill in the art at the application was filed to include in Ishikura in view of Chery the elements taught by Wu.
	The rationale is as follows:
	Ishikura, Chery, and Wu are directed to the same field of art.
	Wu discloses a technique that can help calculate the erasing angle and more accurately determine what to erase. One of ordinary skill in the art could have included this Ishikura with predictable results.
Regarding claim 2:
Ishikura, etc., discloses:
wherein determining that the signal pattern is an eraser signature comprises at least one of:
distinguishing the signal pattern from a signal pattern of human touch; or distinguishing a polarity of the detected signal pattern from a polarity of a signal pattern of human touch (Ishikura paragraphs 51-53, as per, e.g, paragraphs 74-75).
Regarding claim 4:
Ishikura, etc., discloses:
wherein the plurality of shapes comprises the conductive shape (it would have to for it to correctly identify the eraser).
Regarding claim 5:
Ishikura, etc., discloses:
wherein identifying the portion of displayed content to erase comprises:
determining a position and an orientation of the touch instrument relative to the touch device based on the plurality of signal intensities of the plurality of signals for the signal pattern (Ishikura paragraphs 77-80, as additionally taught by Wu paragraphs 77-78);
reporting the position and the orientation to at least one of an operating system and an application providing the displayed content (Ishikura paragraphs 80-81); and
determining, by at least one of the operating system and the application based on the report, the portion of the displayed content to erase (Ishikura e.g., paragraph 88).
Regarding claim 6:
Ishikura, etc., discloses:
wherein reporting the position and orientation to at least one of an operating system and an application providing the displayed content comprises:
reporting coordinates of comers of the touch instrument relative to the touch device; reporting an eraser with eraser metrics to the touch device; or reporting a set of pen or stylus erase reports covering an area indicated by the analyzed signal pattern (Ishikura paragraph 81).
Regarding claim 7:
Ishikura, etc., discloses:
selecting an eraser mode from a plurality of eraser modes based on the plurality of signal intensities (e.g., Ishikura paragraphs 151-153, where as additionally follows from Chery column 60, lines 1-15); and
determining the portion of displayed content to erase based on the selected eraser mode (Ishikura paragraph 153).
Regarding claim 8:
Ishikura, etc., discloses:
wherein the plurality of eraser modes comprises a wide mode, a narrow mode and a spot mode (given that the claim language does not define any of these, the various possible sizes of the device in Ishikura can be considered to meet these, where the “spot” could be the round eraser of, e.g., paragraph 61, etc.).
Regarding claims 9-12
These are claims to the system that performs the method of the earlier claims. All elements of these claims have already been discussed with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 13:
Ishikura, etc., as discussed so far, does not disclose:
“wherein the touch instrument comprises an active eraser”
But this is also disclosed by Chery (e.g., column 32, lines 20-55, where this is directed to the stylus, but the same technique can be used in an eraser as per column 37, lines 1-5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include the further teaching of Chery.
The rationale is as follows:
Ishikura, Chery, and Wu are directed to the same field of art.
Chery discloses this can be used to set various characteristics of the device, allowing for more complex uses. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 14:
Ishikura, etc., discloses:
wherein the conductive shape comprises a plurality of conductive shapes configured to be selectively grounded by human touch (Ishikura paragraphs 180-181).
Regarding claim 15:
Ishikura, etc., discloses:
wherein the conductive shape comprises three parallel conductors having a length and a spacing distinguishable from three human fingers (as per Ishikura Fig. 5, paragraphs 59-61; paragraph 74; there are more than three, but it still comprises at least three).
Regarding claims 16-20:
These are claims to a medium having the method of the earlier claims stored on it. All elements of these claims have already been discussed with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 21:
Ishikura, etc., discloses a computer-readable storage device as discussed above.
Ishikura does not explicitly state:
“wherein the plurality of eraser modes comprises a wide mode, a narrow mode, and a spot mode.”
Nonetheless this would have been obvious to one of ordinary skill in the art at the time the application was filed.
The rationale is as follows:
Ishikura does disclose determining the size of the eraser (paragraphs 151-153). Ishikura doesn’t specifically designate them as “wide,” “narrow,” or “spot,” but all of these are just general descriptors for size. The sizes determined by Ishikura can be considered “wide,” “narrow,” or “spot” depending on the needs of the device.
The appropriate labels can easily be determined in the course of routine engineering optimization/experimentation. Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in this claim are considered to be within the level of ordinary skill in the art.
Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.
It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Response to Arguments
Applicant's arguments filed 20 October 2021 have been fully considered but they are not persuasive.
Applicant’s first argument (page 9) is directed to the new language centered on the “plurality of shapes.”
The Examiner does not agree with all of applicant’s arguments here. Applicant argues (bottom of page 9 to top of page 10) that Ishikura does not detect a shape whatsoever. This really isn’t true. Ishikura uses the number, density and spacing of the input points to distinguish an eraser between, e.g., a human hand. What is the number, density, and spacing if not a “shape?” Furthermore Ishikura uses the input points to decide how large an area to erase: e.g., paragraphs 78-79. Measuring the lengths of the sides of the eraser definitely is detecting a shape. 
	So Ishikura really has almost all of this language. It just doesn’t explicitly disclose comparing this detected shape to a “plurality of shapes.” Although Ishikura does disclose a few different shapes (e.g., round or rectangular), Ishikura doesn’t discuss any kind of comparing step.
	For this reason Chery has now been relied upon. Chery discloses that there might be a number of different possible erasers of different sizes and shapes (e.g., column 60, lines 1-15). Chery has a data structure with all these different types listed: looking up which one is being used is “comparing it to a plurality of shapes.” Chery has a somewhat different process for identifying it but there’s no reason the process already used by Ishikura involving the number, density, and spacing of the input points couldn’t be used here.
	Applicant next (page 10) argues with Dojo and Dekel. They are no longer relied upon: upon reflection, the “communication” of the claim can merely be the detecting of the input points. This actually appears to be how applicant’s own invention works.
	Therefore applicant’s arguments are moot due to the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 In this case the “communication” is the detected number and position of the input points. There’s no other transmission. But this is still a communication in that the device can understand it from it that the conductive shape is an eraser, and it occurs by capacitive coupling.